EXHIBIT 1 AGREEMENT FOR JOINT FILING OF SCHEDULE 13D The undersigned hereby agree that the Schedule 13D being filed with the Securities and Exchange Commission to report their beneficial ownership of more than 5% of the Class A Common Stock of World Wrestling Entertainment, Inc., a Delaware corporation, shall be, and is, filed on behalf of each of the undersigned. December 9, 2013 /s/ Paul C. Cancilla Name: Paul C. Cancilla Title: Attorney-in-Fact, on behalf of Linda E. McMahon, individually Vincent K. McMahon 2013 Irrev. Trust U/A dtd. December 5, 2013 /s/ Paul C. Cancilla Name: Paul C. Cancilla Title: Attorney-in-Fact, on behalf of Linda E. McMahon, as Trustee of the Vincent K. McMahon 2013 Irrev. Trust U/A dtd. December 5, 2013
